Opinion of the Court.
Southard J.
The state of demand claims 63 dollars, for twenty-one different violations of the law, entitled “ An act to ascertain the toll of millers, passed the 25th of May 1799,” and gives the necessary specifications of time, &c. The jury found a verdict, “ that the defendant oweth the plaintiff eighteen dollars, debt, and six- cents, costs.” And the judgment was “ for the plaintiff, for the said sum of eighteen dollars, debt, it being for six several offences, and six dollars and ninety-six cents, costs.”
The objection taken, is to the verdict and judgment; that they do not specif}' the offences for which they were, given ; and the objection is well founded. The particular offences on which the conviction is had, should have been specified in the verdict. Pen. 411, 412, 928, 1007. Cro. Jac. 953.
Let the judgment be reversed.